Title: John G. Robert (for Patrick Gibson) to Thomas Jefferson, 17 April 1818
From: Gibson, Patrick,Robert, John Gibson
To: Jefferson, Thomas


                    
                         Sir
                        Richmd
Apr  17h 1818
                    
                    I have sent by Jas Johnsons boat to you  Eleven cases wine & one of macaroni in  good  order—You will pay  toll  for passing the locks at Columbia—I wod wish Mr T. E. Randolph to be more explicit hereafter in sending your flour down as a great deal of trouble has been unnecessarily incurred by the boatman Eye’s not knowing where to deliver it—it has in consequence remained sometime in a hard rain & I fear is injured, it was put out at the lower end of the Basin Bank for Capn Peyton (the boatman Supposed it was for him) instead of being placed at my Lumber House
                    
                        Yrs
                        P. Gibson⅌ J G Robert
                    
                